Lamar, J.
It is not apparent why the defendants should have-objected to plaintiffs’ testimony, that the articles were included in the bill of sale, and that the defendants did not know of plaintiffs’’ *549intention not to include them. Whether this evidence was admissible or not, it showed that the goods were sold, and that the plaintiffs were not entitled to recover for them. The verdict was contrary to the law and the evidence.
Plaintiffs also sought to recover in.this suit the value of certain tools which were alleged to be the individual property of Alexander. If these tools were on the premises, and the buyer understood that they were included in the property bought, Alexander would be estopped by his signature to the partnership deed from setting up title in himself. Besides, in a suit by the partnership, he could not recover the value of his individual property.

Judgment reversed.


By five Justices.